DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's amendment, filed 10 February 2021, is acknowledged.  Claims 2, 5-8, 10-12, 19, 20, and 22-24 have been cancelled.  Claims 1, 15, 16, and 21 have been amended.  Claims 1, 3, 4, 9, 13-18, and 21 are pending and under consideration.



Information Disclosure Statement
The information disclosure statement filed 10 February 2021 has been considered.  An initialed copy accompanies this Office Action.  



Withdrawn Objections/Rejections
Applicant’s amendment has obviated the objection to the Specification.

The cancellation of claims 23 and 24 has obviated the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicant’s amendment has obviated the previous rejection of claims 1, 3, 4, and 7-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicant’s amendment has obviated the previous rejection of claims 1, 3, 4, 7-10, 12-14, 20, and 22 under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US2010/0092489 to Van De Winkel et al. (IDS), as evidenced by De Weers et al., J. Immunol. 2011; 186:1840-48 (IDS).

Applicant’s amendment has obviated the previous rejection of claims 1, 3, 4, 7-14, and 19-22 under 35 U.S.C. 103 as being unpatentable over US2010/0092489 to Van De Winkel et al. (IDS) and De Weers et al., J. Immunol. 2011; 186:1840-48 (IDS) in view of Richardson et al., Br. J. Haematol., 2011; 154:745-54 (IDS) and Lonial et al., J. Clin. Oncol. 2012; 30(16):1953-59 (IDS). 




Claim Objections
Claim 4 is objected to because of the following informalities:  in the last line, “and combination thereof" is awkward.  It is suggested Applicant revise the phrase to either -- and a combination thereof -- or -- and combinations thereof --.  

Applicant’s comment that the claim has been amended is acknowledged, but the claim does not indicate any changes.  The objection is therefore maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 9, 13-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,153,765 to Park et al. (“Park;” IDS) in view of Richardson et al., Br. J. Haematol., 2011; 154:745-54 (IDS) and Lonial et al., J. Clin. Oncol. 2012; 30(16):1953-59 (IDS). 
The teachings of Park in view of Richardson and Lonial were set forth in full in the previous office action.  Those teachings and the reasons why they render the claimed invention unpatentable are incorporated here in full.
Claim Amendments
The 10 February 2021 claim amendments incorporated the antibody VH and VL SEQ ID NOS previously recited in now cancelled claim 6 and the 10 mg/kg or 20 mg/kg once every two week dosing option previously recited in now cancelled claim 11 into independent claim 1.  Claims 15, 16, and 21 were amended to provide proper antecedent basis in view of the amendments to claim 1.  Those amendments do not alter the basis for the rejection of record since claims 6 and 11 were previously rejected.  
Applicant’s Arguments
Applicant argues in the Remarks filed 10 February 2021 that the combined teachings of the references would not have rendered obvious a treatment with hu38SB19 at a dose of 10 mg/kg or 20 mg/kg every two weeks as now required by the independent claim.  Remarks at 10.  In particular, Applicant notes that the teachings of Lonial relate to a different antibody and do not teach or suggest administration of any therapeutic antibody at a dose of 10 mg/kg or 20 mg/kg once every two weeks.  Id.  It is further applicant’s position that the references would not have motivated administration of the anti-CD38 antibody to RRMM patients with a reasonable expectation that such treatment would be effective.  Id. at 11. 
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing.  Regarding the allegation that Lonial does not teach dosing with antibody once every two weeks, it is again noted that that Fig. 1 of Lonial indicates that after cycle 2 the antibody is dosed on cycle day 1 and day 15, which is “once every two weeks.”  Cohorts dosed at each of 10 mg/kg and 20 mg/kg are taught.  E.g., “Study Design and Drug Administration,” page 1954.  Given the 
The rationale to substitute one antibody therapy for a second antibody therapy in a preclinical trial design for treating the same disease in the same subset of patients is consistent with the exemplary rationales provided by the Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143.  Alternatively, it is again noted the claims do not preclude combinations of multiple agents, so that it would alternatively have been obvious to add the anti-CD38 antibody of Park into the study design of Lonial.  Therefore after a fresh consideration of the claims, Applicant's arguments, and the evidence provided, the rejection is maintained for the reasons of record and as elaborated upon above.



Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3, 4, 9, 13-18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, and 22 of US 8,153,765 to Park et al. (“Park;” IDS) in view of Richardson et al., Br. J. Haematol., 2011; 154:745-54 (IDS) and Lonial et al., J. Clin. Oncol. 2012; 30(16):1953-59 (IDS). 
The rejection of record is incorporated here in full.  The claim amendment have been discussed supra in the rejection under 35 U.S.C. 103.  Applicant’s arguments are essentially the same as for the rejection under 35 U.S.C. 103.  Those arguments have been addressed above and are not found convincing.  The rejection is therefore maintained, as applied to the amended claims.


Claims 1, 3, 4, 9, 13-18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least:
    (a) claims 4-8 of US 8,633,301 to Lejeune et al. (IDS);     (b) claims 6-12 of US9,259,406 to Lejune et al. (IDS);     (c) claims 4-14 of US9,314,522 to Deckert et al. (IDS);    (d) claims 1-14 of US10,342,869 to Hann (of record);

each in view of Richardson et al., Br. J. Haematol., 2011; 154:745-54 (IDS) and Lonial et al., J. Clin. Oncol. 2012; 30(16):1953-59 (IDS). 
The rejection of record is incorporated here in full.  The claim amendment have also been discussed supra.  Applicant’s arguments are essentially the same as for the rejection under 35 U.S.C. 103.  Those arguments have been addressed above and are not found convincing.  The rejection is therefore maintained, as applied to the amended claims.

Allowable Subject Matter 
No claim is allowed.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643